DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2021 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s request for continued examination filed 8/23/2021.
Claims 1, 3-7, 9-12, 14-18, and 20-22 are pending.
Claims 1, 4, 5, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US Patent Pub 2008/0046473) of record, in view of Avadhanam et al. (US Patent 6,778,977) of record, further in view of Silberstein et al. (US Patent Pub 2010/0082655) of record.
Claims 3, 9-11, 14, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US Patent Pub 2008/0046473) of record, in view of Avadhanam et al. (US Patent 6,778,977) of record, and Silberstein et al. (US Patent Pub 2010/0082655) of record, further in view of Dageville et al. (US Patent Pub 2005/0125427) of record.
Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US Patent Pub 2008/0046473) of record, in view of Avadhanam et al. (US Patent 6,778,977) of record, .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US Patent Pub 2008/0046473) (Miao) of record, in view of Avadhanam et al. (US Patent 6,778,977) (Avadhanam) of record, further in view of Silberstein et al. (US Patent Pub 2010/0082655) (Silberstein) of record.
In regards to claim 1, Miao discloses a computerized method for performing a bounded scan on multi-column keys of a database system which stores data in a storage device, the method comprising:
a.	creating, at the database system, an index on a plurality of columns of a table of a database stored in the storage device (Miao at Fig. 2; para. 0024)1;
b.	receiving, at the database system, a first query for data in the indexed table, wherein the query includes a scan range operation for the plurality of columns (Miao at Fig. 2; para. 0024)2;
c.	translating, at the database system, the first query that includes a first scan operator type of the scan range operation into a plurality of sub-queries having a second scan operator type having respective scan ranges for the plurality of columns (Miao at para. 0030)3;
d.	forming, at the database system, a second query by combining the sub-queries with a union operation (Miao at para. 0030)4; and 
e.	processing, at the database system, the formed second query and outputting a result of the second query.  Miao at para. 0030.5
Miao does not expressly disclose (1) sorting, at the database system, the indexed table based on a first application to generate a first column value ordering of the plurality of columns, wherein a second application has a second column value ordering that is different than the first application and (2) scanning, at the database system, the plurality of columns of the table having the first column value ordering using the index to identify fixed units of data, and setting a first milestone for each of the identified fixed units of data of the table for the first application, and a second milestone for any remaining units of data of the table for the first application.
Avadhanam discloses a method and system for creating a database table index.  Avadhanam at abstract.  The method includes creating an index on a plurality of fields (i.e., a plurality of columns).  Avadhanam at col. 4, lines 9-11.  (1) Avadhanam discloses creating indexes on a table using a key field.  A key field is a column/attribute that was used to create the index on the table.  In one example, an index is created based on ages of employees.  Avadhanam at Fig. 2; col. 5, lines 37-41.  The indexed table is actually sorted based on the key field (i.e., sorting … the indexed table), which would be the age in the example above.  Avadhanam at col. 6, lines 1-4.  Avadhanam discloses utilizing a plurality of indices and selecting the most relevant index to resolve a particular query.  Avadhanam at col. 7, lines 1-11.  For example, if a query required data based on age (i.e., a first application), a first index would be used (i.e., sorted index table based on a first application to generate a first column value ordering) and if a query from a second application requires data based on birthdate (i.e., a second application), a second index would be used (i.e., sorted index table based on a second application to generate a second column value ordering that is different from the first application).  (2) The table and its index are analyzed (i.e., scanning the plurality of columns of the table using the index) to determine the approximate distribution of data in the table.  Using this information, a partition delimiter is determined and used to create table partitions (i.e., milestones) having the same number of records (i.e., fixed units of data).  Avadhanam at col. 9, lines 48-67.  Avadhanam discloses determining multiple delimiters to create multiple partitions.  Avadhanam at col. 10, lines 2-4.  Since the second milestone of the limitation is for any remaining units of data (i.e., rows), a partition having any remaining rows would be created with the method disclosed by Avadhanam.  If there are equal number of rows in the partitions, then there would be zero remaining rows, which would result in a second milestone not being set.
Miao and Avadhanam are analogous art because they are both directed to the same field of endeavor of database indexing and query processing.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Miao by adding the features of (1) sorting, at the database system, the indexed table based on a first application to generate a first column value ordering of the plurality of columns, wherein a second application has a second column value ordering that is different than the first application and (2) scanning, at the database system, the plurality of columns of the table having the first column value ordering using the index to identify fixed units of data, and setting a first milestone for each of the identified fixed units of data of the table for the first application, and a second milestone for any remaining units of data of the table for the first application, as disclosed by Avadhanam.
The motivation for doing so would have been to create meaningful partitions of data in the database table.  Avadhanam at col. 9, lines 53-56.
Miao in view of Avadhanam discloses having different partitions (i.e., milestones) based on the particular query that is received from a particular application (i.e., wherein the second application has different bounds than the first application).  Avadhanam at col. 9, lines 48-67; col. 10, line 2-4.  Also note, as set forth above, Miao discloses combining sub-queries with a union operation.  
Miao in view of Avadhanam does not expressly disclose combining the sub-queries when a first upper bound and a first lower bound of the scan range operation on the first application have values other than null for the plurality of columns, wherein the first upper bound and the first lower bound are based on the first milestones or second milestones for each of the sub-queries, respectively.
The Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations from the specification are not read into the claims.  MPEP 2111.  This part of the limitation is interpreted to mean sub-queries are combined when the values of the upper bound and lower bound of the scan range operator are non-null.  Since the claim is written using open ended language (i.e., the method comprising), the limitation is not strictly limited to situations when some upper bound and some lower bound have values other than null.  Accordingly, prior art that discloses combining sub-queries using a union operation when some upper bound and some lower bound are values other than null or when some upper bound and some lower bound have values that are null would read on the claim limitation.  The limitation also requires the upper and lower bound values are based on the first or second milestones (i.e., fixed unit of data) for each respective sub-query.
Silberstein discloses a method of performing parallel execution of a range query.  Silberstein at abstract.  Silberstein discloses a table that is partitioned into contiguous sub-ranges for values of key fields.  Once a range query (i.e., a query having a scan range operator) is received from a user/client, the query’s range is broken into the sub-ranges along the partition boundaries (i.e., transformed into sub-queries) and assigns each of the sub-queries with its specific sub-range to a corresponding partition having the same sub-range (i.e., sub-queries having an upper bound and a lower bound with values that are non-null for the plurality of columns, and the upper and lower bounds are based on the milestones of each sub-query respectively).  The sub-queries execute on their respective partitions and return the results back to the range query server, which collects the results and forwards them to the client (i.e., combines the sub-query results and outputs the result).  Silberstein at paras. 0022-26.
Miao, Avadhanam, and Silberstein are analogous art because they are all directed to the same field of endeavor of efficient query processing.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Miao in view of Avadhanam by adding the feature of combining the sub-queries when a first upper bound and a first lower bound of the scan range operation on the first application have values other than null for the plurality of columns, wherein the first upper bound and the first lower bound are based on the first milestones or second milestones for each of the sub-queries, respectively, as disclosed by Silberstein.
The motivation for doing so would have been to allow for parallel processing of the query and to quickly return results to the client.  Silberstein at para. 0025.  As discussed above, the combination of Miao, Avadhanam, and Silberstein discloses a system that will sort, scan, and partition a table based on a particular index, which is selected based on a particular query received from a particular application (i.e., first or second application).  

In regards to claim 4, Miao in view of Avadhanam and Silberstein discloses the method of claim 1, further comprising: returning zero rows, or one or more rows with column values between the lower bound and the upper bound.  Miao at paras. 0029-30.6
In regards to claim 5, Miao in view of Avadhanam and Silberstein discloses the method of claim 1, further comprising: returning no rows when the column values of the upper bound are before the lower bound values.  Miao at paras. 0029-30.7

In regards to claim 12, Miao discloses a system to perform a bounded scan on multi-column keys comprising:
a.	a hardware storage device to store data of a database (Miao at para. 0020); and
b.	a hardware server system (Miao at para. 0019) to:
i.	create an index on a plurality of columns of a table of a database stored in the storage device (Miao at Fig. 2; para. 0024)8;
ii.	receive a first query for data in the indexed table, wherein the query includes a scan range operation for the plurality of columns (Miao at Fig. 2; para. 0024)9;
iii.	translate the first query that includes a first scan operator type of the scan range operation into a plurality of sub-queries having a second scan operator type having respective scan ranges for the plurality of columns (Miao at para. 0030)10;
iv.	form a second query by combining the sub-queries with an operation (Miao at para. 0030)11; and
v.	process the formed second query and output a result of the second query.  Miao at para. 0030.12
Miao does not expressly disclose (1) sorting, at the database system, the indexed table based on a first application to generate a first column value ordering of the plurality of columns, wherein a second application has a second column value ordering that is different than the first application and (2) scanning, at the database system, the plurality of columns of the table having the first column value ordering using the index to identify fixed units of data, and setting a first milestone for each of the identified fixed units of data of the table for the first application, and a second milestone for any remaining units of data of the table for the first application.
Avadhanam discloses a method and system for creating a database table index.  Avadhanam at abstract.  The method includes creating an index on a plurality of fields (i.e., a plurality of columns).  Avadhanam at col. 4, lines 9-11.  (1) Avadhanam discloses creating indexes on a table using a key field.  A key field is a column/attribute that was used to create the index on the table.  In one example, an index is created based on ages of employees.  Avadhanam at Fig. 2; col. 5, lines 37-41.  The indexed table is actually sorted based on the key field (i.e., sorting … the indexed table), which would be the age in the example above.  Avadhanam at col. 6, lines 1-4.  Avadhanam discloses utilizing a plurality of indices and selecting the most relevant index to resolve a particular query.  Avadhanam at col. 7, lines 1-11.  For example, if a query required data based on age (i.e., a first application), a first index would be used (i.e., sorted index table based on a first application to generate a first column value ordering) and if a query from a second application requires data based on birthdate (i.e., a second application), a second index would be used (i.e., sorted index table based on a second application to generate a second column value ordering that is different from the first application).  (2) The table and its index are analyzed (i.e., scanning the plurality of columns of the table using the index) to determine the approximate distribution of data in the table.  Using this information, a partition delimiter is determined and used to create table partitions (i.e., milestones) having the same number of records (i.e., fixed units of data).  Avadhanam at col. 9, lines 48-67.  Avadhanam discloses determining multiple delimiters to create multiple partitions.  Avadhanam at col. 10, lines 2-4.  Since the second milestone of the limitation is for any remaining units of data (i.e., rows), a partition having any remaining rows would be created with the method disclosed by Avadhanam.  If there are equal number of rows in the partitions, then there would be zero remaining rows, which would result in a second milestone not being set.
Miao and Avadhanam are analogous art because they are both directed to the same field of endeavor of database indexing and query processing.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Miao by adding the features of (1) sorting, at the database system, the indexed table based on a first application to generate a first column value ordering of the plurality of columns, wherein a second application has a second column value ordering that is different than the first application and (2) scanning, at the database system, the plurality of columns of the table having the first column value ordering using the index to identify fixed units of data, and setting a first milestone for each of the identified fixed units of data of the table for the first application, and a second milestone for any remaining units of data of the table for the first application, as disclosed by Avadhanam.
The motivation for doing so would have been to create meaningful partitions of data in the database table.  Avadhanam at col. 9, lines 53-56.
Miao in view of Avadhanam discloses having different partitions (i.e., milestones) based on the particular query that is received from a particular application (i.e., wherein the second application has different bounds than the first application).  Avadhanam at col. 9, lines 48-67; col. 10, line 2-4.  Also note, as set forth above, Miao discloses combining sub-queries with a union operation.  
Miao in view of Avadhanam does not expressly disclose combining the sub-queries when a first upper bound and a first lower bound of the scan range operation on the first application have values other than null for the plurality of columns, wherein the first upper bound and the first lower bound are based on the first milestones or second milestones for each of the sub-queries, respectively.
The Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations from the specification are not read into the claims.  MPEP 2111.  This part of the limitation is interpreted to mean sub-queries are combined when the values of the upper bound and lower bound of the scan range operator are non-null.  Since the claim is written using open ended language (i.e., the method comprising), the limitation is not strictly limited to situations when some upper bound and some lower bound have values other than null.  Accordingly, prior art that discloses combining sub-queries using a union operation when some upper bound and some lower bound are values other than null or when some upper bound and some lower bound have values that are null would read on the claim limitation.  The limitation also requires the upper and lower bound values are based on the first or second milestones (i.e., fixed unit of data) for each respective sub-query.
Silberstein discloses a method of performing parallel execution of a range query.  Silberstein at abstract.  Silberstein discloses a table that is partitioned into contiguous sub-ranges for values of key fields.  Once a range query (i.e., a query having a scan range operator) is received from a user/client, the query’s range is broken into the sub-ranges along the partition boundaries (i.e., transformed into sub-queries) and assigns each of the sub-queries with its specific sub-range to a corresponding partition having the same sub-range (i.e., sub-queries having an upper bound and a lower bound with values that are non-null for the plurality of columns, and the upper and lower bounds are based on the milestones of each sub-query respectively).  The sub-queries execute on their respective partitions and return the results back to the range query server, which collects the results and forwards them to the client (i.e., combines the sub-query results and outputs the result).  Silberstein at paras. 0022-26.
Miao, Avadhanam, and Silberstein are analogous art because they are all directed to the same field of endeavor of efficient query processing.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Miao in view of Avadhanam by adding the feature of combining the sub-queries when a first upper bound and a first lower bound of the scan range operation on the first application have values other than null for the plurality of columns, wherein the first upper bound and the first lower bound are based on the first milestones or second milestones for each of the sub-queries, respectively, as disclosed by Silberstein.
The motivation for doing so would have been to allow for parallel processing of the query and to quickly return results to the client.  Silberstein at para. 0025.  As discussed above, the combination of Miao, Avadhanam, and Silberstein discloses a system that will sort, scan, and partition a table based on a particular index, which is selected based on a particular query received from a particular application (i.e., first or second application).  

Claims 15 and 16 are essentially the same as claims 4 and 5, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.

Claims 3, 9-11, 14, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US Patent Pub 2008/0046473) (Miao) of record, in view of Avadhanam et al. (US Patent 6,778,977) (Avadhanam) of record and Silberstein et al. (US Patent Pub 2010/0082655) (Silberstein) of record, further in view of Dageville et al. (US Patent Pub 2005/0125427) (Dageville) of record.
In regards to claim 3, Miao in view of Avadhanam and Silberstein discloses the method of claim 1, but does not expressly disclose wherein the translating the first query into the plurality of sub-queries having respective scan ranges reduces the complexity of the first query.
Dageville discloses rewriting a query statement to simplify complex predicates to enable better execution plans.  Dageville at para. 0039.
Miao, Avadhanam, and Silberstein, and Dageville are analogous art because they are all directed toward the same field of endeavor of query processing.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Miao in view of Avadhanam and Silberstein by adding the feature of wherein the translating the first query into the plurality of sub-queries having respective scan ranges reduces the complexity of the first query, as disclosed by Dageville.
The motivation for doing so would have been to produce better execution plans.  Dageville at para. 0039.

In regards to claim 9, Miao in view of Avadhanam and Silberstein discloses the method of claim 1, but does not expressly disclose wherein the scan range operation of the received first query for data in the indexed table includes at least one from the group consisting of: a full scan of the indexed table and a partial scan of the indexed table.
Dageville discloses using full scan on an index table.  Dageville at col. 10, lines 8-11.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Miao in view of Avadhanam and Silberstein by adding the feature of wherein the scan range operation of the received first query for data in the indexed table includes at least one from the group consisting of: a full scan of the indexed table and a partial scan of the indexed data, as disclosed by Dageville.
The motivation for doing so would have been to allow the system to generate accurate access paths.  Dageville at col. 10, lines 18-20.

In regards to claim 10, Miao in view of in view of Avadhanam, Silberstein, and Dageville discloses the method of claim 9, wherein the scan range operation of the received first query for data in the indexed table is based on an application that provides the query to the database system.  Miao at Fig. 4.13
In regards to claim 11¸ Miao in view of Avadhanam, Silberstein, and Dageville discloses the method of claim 9, wherein at least one of the lower bound and the upper bound is selected from the group consisting of: null, an inclusive bound, and an exclusive bound.  Dageville at col. 11, lines 34-38.14

Claims 14 and 20-22 are essentially the same as claims 3 and 9-11, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.

Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. (US Patent Pub 2008/0046473) (Miao) of record, in view of Avadhanam et al. (US Patent 6,778,977) (Avadhanam) of record, and Silberstein et al. (US Patent Pub 2010/0082655) (Silberstein) of record, further in view of Ghazal (US Patent 8,768,916) of record.
In regards to claim 6, Miao in view of Avadhanam and Silberstein discloses the method of claim 1, but does not expressly disclose the method further comprising: when column values of the lower bound are null, returning zero rows or one or more rows from the beginning of the index are returned.
Ghazal discloses range queries where a bound (upper or lower) can be designated as infinity (i.e., null), to indicate that the range is unbounded.  Ghazal at col. 10, lines 16-32.
Miao, Avadhanam, Silberstein, and Ghazal are analogous art because they are both directed toward the same field of endeavor of query processing with ranges.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Miao in view of Avadhanam and Silberstein by adding the feature of when column values of the lower bound are null, returning zero rows or one or more rows from the beginning of the index are returned, as disclosed by Ghazal.
The motivation for doing so would have been to allow for more flexibility with the ranges.  For example, if a lower is designated as infinity (i.e., null), then all rows up to the upper bound are returned.  This is more efficient than having to know and indicate the lower bound to an exact value, when a user simply desires to return all rows up to the upper bound.

In regards to claim 7, Miao in view of Avadhanam and Silberstein discloses the method of claim 1, but does not expressly disclose the method further comprising:  when column values of the upper bound are null, returning one or more rows until the end of the index are returned.
Ghazal discloses range queries where a bound (upper or lower) can be designated as infinity (i.e., null), to indicate that the range is unbounded.  Ghazal at col. 10, lines 16-32.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Miao in view of Avadhanam and Silberstein by adding the feature of when column values of the upper bound are null, returning one or more rows until the end of the index are returned, as disclosed by Ghazal.
The motivation for doing so would have been to allow for more flexibility with the ranges.  For example, if an upper is designated as infinity (i.e., null), then all rows from the lower bound are returned.  This is more efficient than having to know and indicate the upper bound to an exact value, when a user simply desires to return all rows from the lower bound and above.

Claims 17 and 18 are essentially the same as claims 6 and 7, respectively, in the form of a system.  Therefore, they are rejected for the same reasons.

Response to Arguments
Rejection of claims 1, 4, 5, 12, 15, and 16 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1, 4, 5, 12, 15, and 16 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
In regards to claim 1, Applicant alleges Miao in view of Avadhanam and Silberstein, Miao in particular, fails to disclose “translating … the first query that includes a first scan operator type of the scan range operation into a plurality of sub-queries having a second scan operator type having respective scan ranges for the plurality of columns.”  Applicant reasons Miao discloses an index search with different predicates to retrieve batches of results of a query but does not disclose translating operator types of a query from a first type to a second type.  Remarks at 9.  The Examiner respectfully disagrees.  
Applicant’s arguments seem based on a narrower interpretation of the limitation than is required.  Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, features of the specification are not read into the claims.  MPEP 2111.  
Here, the issue is whether Miao discloses translating operator types from a first type to a second type.  Applicant’s specification at para. 0026 discusses the translation limitation and describes the range query (i.e., first query) using a SCAN RANGE operator (i.e., first type) and translating the SCAN RANGE operator to standard database operators (i.e., second type).  However, the amended limitation does not require the features described in the specification.  The amended limitation merely requires the scan range operation of the first query be a first type and translating the first query to a plurality of queries having a scan range operation of a second type.  There is no requirement that the scan range operation be the SCAN RANGE operator of the invention and translating it to standard database operators, as further discussed at para. 0062 and table 2 of the specification.
Contrary to Applicant’s allegations, Miao discloses the amended limitation under its broadest reasonable interpretation.  Miao discloses translating an initial query with the predicate “C1 between MONDAY and WEDNESDAY, and C2=A” to a plurality of sub-queries with predicates “C1=MONDAY and C2=A”, “C1=TUESDAY and C2=A”, and “C1=WEDNESDAY and C2=A”, which are joined through a UNION operator.  Miao at para. 0030.  The initial query uses the BETWEEN operator, for the scan range operation while the sub-queries simply use a combination of comparison operators (e.g., “=”).  The BETWEEN operator is interpreted as a “first type” and the comparison operators are interpreted as a “second type”.  Accordingly, Miao discloses translating operator types of a query from a first type to a second type.  For at least these reasons, Miao in view of Avadhanam and Silberstein discloses the amended limitation at issue.  Applicant does not present additional arguments with regards to the remaining limitations.  Therefore, Examiner asserts Miao in view of Avadhanam and Silberstein discloses all the limitations of claim 1 and similarly, claim 12.
Applicant also does not present additional arguments with regards to the remaining claims.  Therefore, they remain rejected for at least the same reasons explained.
Consequently, the rejection to claims 1, 4, 5, 12, 15, and 16 under 35 U.S.C. 103 is maintained.

Rejection of claims 3, 9-11, 14, and 20-22 under 35 U.S.C. 103
Applicant does not present arguments in regards to the rejections to claims 3, 9-11, 14, and 20-22 under 35 U.S.C. 103.  Consequently, the rejection to claims 3, 9-11, 14, and 20-22 under 35 U.S.C. 103 is maintained for at least the same reasons discussed above.

Rejection of claims 6, 7, 17, and 18 under 35 U.S.C. 103
Applicant does not present arguments in regards to the rejections to claims 6, 7, 17, and 18 under 35 U.S.C. 103.  Consequently, the rejection to claims 6, 7, 17, and 18 under 35 U.S.C. 103 is maintained for at least the same reasons discussed above.


Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
IBM Technical Disclosure Bulletin (“Full Exploitation of Query Selection via Range Manipulation”, 2/1995) which discloses transforming a query selection into a series of smaller ranges.
Ooi et al. (US Patent Pub 2004/0006568) discloses a method for performing transformation based indexing on high dimensional data where range queries are transformed into subqueries, which are filtered to prune unnecessary subqueries.
Schechter et al. (US Patent Pub 2016/0140166) discloses a system and method for transforming a range query into subqueries that are aggregated with a UNION operator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163  

                                                                                                                                                                                                      /TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 A database table is created and an index on columns C1 and C2 are created.
        2 A query for data in the indexed table is received, which includes range predicates (i.e., scan range operation).
        3 The original query is translated into sub queries having their own ranges.  Range of C1 between MON and WED becomes C1=Monday in one query, C1= TUES in a second query, and C3=WED in a third query (i.e., subqueries).  Here, the original query (i.e., first query) uses the BETWEEN scan range operator (i.e., first scan operator type) and each of the subqueries joined by the UNION operator use simple comparison operators (i.e., having a second scan operator type).
        4 The subqueries are combined into a simplified query using the UNION operator.  
        5 Results are retrieved based on the transformed query.
        6 In the example range (where C1 between Monday and Wednesday and C2=A), the returned rows are ones that satisfy the ranges specified.  In this case, three rows would be returned based on the table shown in Fig. 4.
        7 The limitation is interpreted to mean when the specified upperbound and lowerbound are reversed.  For example, in the range given in Miao, C1 between Wednesday and Monday.  Given this scenario and the table shown in Fig. 4, there would be no rows, since there are no column values that are between Wed and Mon.  
        8 A database table is created and an index on columns C1 and C2 are created.
        9 A query for data in the indexed table is received, which includes range predicates (i.e., scan range operation).
        10 The original query is translated into sub queries having their own ranges.  Range of C1 between MON and WED becomes C1=Monday in one query, C1= TUES in a second query, and C3=WED in a third query (i.e., subqueries).  Here, the original query (i.e., first query) uses the BETWEEN scan range operator (i.e., first scan operator type) and each of the subqueries joined by the UNION operator use simple comparison operators (i.e., having a second scan operator type).
        11 The subqueries are combined into a simplified query using the UNION operator.
        12 Results are retrieved based on the transformed query.
        13 The indexed table is based on the application for tracking goods information over days of the week and is also the same system that provides the query.
        14 The upper and lower bounds are inclusive.